Citation Nr: 9924445	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  97-32 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  The propriety of the initial 40 percent rating assigned 
for a herniated nucleus pulposus at L4-5, L5-S1.  

2.  The propriety of the initial 10 percent rating assigned 
for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel






INTRODUCTION

The veteran had active military service from October 1992 to 
May 1996.

In October 1996, the Department of Veterans Affairs (VA) 
Regional Office (RO) in White River Junction, Vermont, 
granted, in pertinent part, the veteran's claims for service 
connection for a low back disorder, which the RO rated 
40 percent disabling, and migraine headaches, which the RO 
rated 10 percent disabling.  He disagreed with the ratings 
assigned and appealed to the Board of Veterans' Appeals 
(Board).  Thus, the Board has recharacterized the issues on 
appeal as involving the propriety of the initial ratings.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).


FINDINGS OF FACT

1.  Since filing his claim for compensation benefits in July 
1996, the veteran has experienced severe intervertebral disc 
syndrome manifested by limitation of motion with pain on use 
and intermittent radiculopathy; there has been no clinical 
evidence of muscle spasm, an absent ankle jerk, or other 
neurological findings suggestive of pronounced intervertebral 
disc syndrome.

2.  Since filing his claim for compensation benefits in July 
1996, the veteran's migraine headaches have not been 
manifested by prostrating attacks averaging at least once a 
month, over the last several months, nor have they 
necessitated reduction in earning capacity as a result.



CONCLUSIONS OF LAW

1.  The criteria for a higher initial rating than 40 percent 
for the service-connected herniated nucleus pulposus, L4-5, 
L5-S1, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Codes 5292, 
5293, 5295 (1998).

2.  The criteria for a higher initial rating than 10 percent 
for the service-connected migraine headaches have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.124a, Code 8100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the veteran's service medical records reveals the 
veteran had a lengthy history of evaluation and treatment for 
low back pain radiating downward.  He underwent a magnetic 
resonance imaging (MRI) scan which showed some disc pathology 
of both L4-5 and L5 - S1, with no evidence, however, of any 
nerve root compromise which would explain his symptomatology 
or otherwise support operative therapy.  He also was 
evaluated and treated for migraine headaches for which he was 
prescribed Motrin.  A MRI scan of his head was reported to be 
essentially normal with slight increased prominence of the 
lateral ventricles.  

On his initial post service VA examination in August 1996, 
the veteran reported suffering multiple episodes of back 
injury while in service and being medically discharged from 
service as a result of back pathology.  The veteran also 
reported a history of migraine headaches in service with 
increased symptoms after January 1996.  With respect to his 
back, the veteran described sharp, stabbing-like back pain 
rated as 6 out of 10 with radiation on the left down into the 
great toe.  On the right, the veteran describes sciatica to 
the popliteal area, aggravated by driving, lifting, prolonged 
standing and twisting.  The veteran said he had a great deal 
of trouble sleeping and experiences daily muscle spasms.  He 
also said he has slight weakness and although a long-distance 
runner in the past, has had to stop running.  He also 
complained of a tingling, irritating burning sensation in the 
left calf and hamstring and in the right thigh.  

On physical examination, the veteran's back was mildly 
spasmodic in the lumbosacral spine and quite tender at the 
L4-5, L5 - S1 areas.  Forward flexion was limited to 
20 degrees; backward extension was quite painful and limited 
to 10 degrees.  Lateroflexion and rotation to the left and 
right was unlimited.  Straight leg raising was positive, 
bilaterally, at 20 degrees.  The veteran was able to walk on 
his toes, but unable to walk on his heels, secondary to pain.  
Deep tendon reflexes were significant for an absent right 
patella reflex with plus one Achilles, bilaterally, and plus 
one patella on the left.  Motor examination was significant 
for decreased quad strength and lower extremity extension and 
flexion at 4 out of 5, bilaterally.  Sensory examination was 
intact, grossly to light touch, vibration and position sense 
of the lower extremities.   

With respect to his migraines, the veteran described a 
throbbing, severe pain in the occiput, with radiation to the 
temporal regions, bilaterally.  This pain was graded as a 10 
out of 10.  He said that his migraines are alleviated early 
if he can get Motrin, and are associated with blurry vision, 
nausea, and a prodrome.  There is no associated vomiting.  He 
said that the duration of his migraines is anywhere from a 
few hours to two weeks and that they are totally 
incapacitating.  

In connection with his claim, the veteran submitted a "home 
diary" in December 1997 documenting occurrences of back pain 
and migraines.  The veteran reported migraines occurring on a 
2- or 3-time-a-month basis and instances of absences from his 
work and school due to exacerbation of back pain and/or 
migraine.  The veteran also submitted statements from one of 
his instructors at Marshall University, a fellow work study 
participant and a file clerk at the RO.  The statements 
described the veteran's occasional inability to attend 
lectures as the result of headaches and back problems as well 
as an inability to fulfill his work duties and occasional 
absences from work.  

On a VA examination in February 1998, the veteran reported a 
progressive increase in the occurrences of migraines, 
indicating current episodes of migraines of 2 to 3 times a 
month, lasting from one hour to 2 to 3 days.  He said that he 
experiences complete syncopal episodes 50 to 60 percent of 
the time and preclude driving, which is why he does not go to 
the emergency room with his problems.  He said that 
30 percent of the time he experiences a light throbbing 
sensation and 70 percent of the time he has intensely painful 
episodes of migraines.  He further stated that he is having 
the more severe episodes more often.  The veteran said that 
the really bad headaches preclude gainful employment and that 
he has had to leave work with these.  He reported that he has 
photophobia, nausea and vomiting and literally cannot move 
secondary to pain.  On physical examination, cranial nerves 
II through XII were intact and there was no gross motor or 
sensory deficit.  The examiner noted that the veteran did not 
currently have a headache.  

On VA spine examination in February 1998, the examiner 
obtained a comprehensive history of the veteran's back 
disorder from the veteran and reviewed his pertinent 
complaints.  He noted that the veteran feels that his legs 
have lost strength and muscle tone because when he stands or 
walks for any length of time, they begin to wobble.  He also 
described a burning pain in the anterior thighs and 
hamstrings.  He reported leg pain 80 percent of the time and 
that he uses a TENS unit four days out of the week.  He 
described daily back pain usually mild but occasionally 
severe occurring 6 to 7 days a month.  He reported occasional 
tingling to the left foot but otherwise no specific numbness 
pattern.  On physical examination, the veteran showed 
backward extension to 0 degrees limited by significant pain.  
Forward flexion was to 33 degrees and limited by significant 
pain.  The veteran attempted movement gently and said that he 
could flex his lumbar region further if in a sitting 
position.  Lateral bending and rotational maneuvers were to 
30 degrees, bilaterally, and caused less pain than the other 
maneuvers.  A review of the veteran's back muscles failed to 
disclose any specific deformity or muscle spasm.  There was 
no evidence of scoliosis.  There was no distal edema and the 
veteran had good hair pattern to the distal extremities.  
Calf measurements were equal, bilaterally.  The posterior 
tibial pulses were one plus and the dorsalis pedis pulses 
were two plus, bilaterally.  There was no pallor, cyanosis or 
clubbing.  Straight leg reflex was negative, bilaterally.  
Deep tendon reflexes to the patella and ankle were two plus 
and equal, bilaterally.  He had no loss in ankle jerk reflex.  
He was able to walk on his toes with some mild back pain but 
with good balance.  He declined to walk on his heel due to 
concerns of back pain with this maneuver.  There was no 
specific sensory loss, bilaterally.  The examiner noted, as 
general remarks, that the veteran had persistent symptoms, 
compatible with sciatic neuropathy and characteristic pain 
and little intermittent relief, but no demonstrable muscle 
spasms or absent ankle jerks.  

VA treatment records compiled between October 1997 and April 
1998 and received in June 1998 include a December 1997 X-ray 
of the veteran's lumbosacral spine which was interpreted to 
reveal normal alignment of the vertebral bodies.  There were 
no significant degenerative changes and the vertebral body 
height was maintained.  These records also reflect that the 
veteran was evaluated and recommended for a lumbar support 
belt in October 1997.  In November 1997, he was evaluated for 
complaints of dizziness, which he indicated he had 
experienced off and on for years, worse lately and usually 
associated with migraines.  It was noted that the veteran 
presently had a migraine.  Following physical examination, 
benign positional vertigo was diagnosed.  

In a statement received in November 1998, the veteran stated 
that clinical treatment for his back problems and migraines 
has been limited due to symptoms caused by these disorders 
which tend to restrict his movements.  In an accompanying 
statement, one of the veteran's professors at Marshall 
University attested to the fact that the veteran had called 
him on more than one occasion to notify him that he would 
miss class due to back pain or any migraines.  

VA outpatient treatment records compiled between April and 
October 1998 record evaluation and treatment provided to the 
veteran during this period for various complaints, including 
complaints referable to his back and migraine headaches.  In 
July 1998, the veteran was noted to be doing all right as 
long as he takes frequent medication for migraines.  In 
August 1998, the veteran was provided a physical therapy 
consultation for his low back disorder and was prescribed 
gradually increasing exercises for the back, gradually 
increasing.  In September 1998, he was provided a physical 
therapy treatment program with instructions in gym 
conditioning, as well as home conditioning programs.  In 
October 1998, he was noted to have achieved maximum benefit 
from clinical physical therapy treatment and was advised to 
continue with his home program.  These records also include 
reports of an August 1998 computer tomography scan and a 
September 1998 MRI of the veteran's lumbar spine.  The 
computer tomography scan disclosed a mild diffuse disc bulge 
at L4-5 and increased soft tissue in a right paracentral 
location, L5 - S1.  The MRI of the lumbar spine disclosed 
degenerative disc disease, L4-5 and L5 - S1, with central 
protruding disc at L4-5 and prominent-appearing disc 
herniation in the right region of the L5 - S1 disc level.  

Analysis

An allegation that a service-connected disability is more 
severe than presently rated is sufficient to make the claim 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Accordingly, the Board finds that the veteran's 
claims for higher ratings for his service-connected low back 
disorder and migraine headaches are well grounded.  
38 U.S.C.A. § 5107(a).  The Board also finds that all 
relevant evidence has been obtained regarding these claims 
and no further assistance to the veteran is required to 
comply with the duty to assist.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule)-which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  When making 
determinations as to the appropriate rating to be assigned, 
VA must take into account his entire medical history and 
circumstances.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  However, where entitlement to 
compensation already has been established, and the 
appropriateness of the current rating is at issue, his 
present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

If the disability at issue is musculoskeletal in nature or 
origin, then VA may, in addition to applying the regular 
schedular criteria, consider granting a higher rating for 
functional impairment caused by pain, limited or excess 
movement, weakness, excess fatigability, or incoordination-
assuming these factors are not already contemplated by the 
governing rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Before proceeding with its analysis of the veteran's claims, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the Court emphasized the 
distinction between a new claim for an increased (i.e., 
higher) rating for an already service-connected disability, 
as opposed to a case in which the veteran expresses 
dissatisfaction with the assignment of an initial rating 
where the disability in question has just been recognized as 
service connected.  In the former instance, the Court held 
that the holding of Francisco-that the current level of 
disability is of primary importance when assessing an 
increased rating claim-applies.  In the latter case, 
however, where, as here, the veteran has expressed 
dissatisfaction with the assignment of the initial ratings 
for his low back disorder and migraine headaches, the 
Francisco holding does not apply; rather, the VA must assess 
his level of disability from the date of his initial 
application for service connection and determine whether his 
level of disability warrants the assignment of different 
ratings at different times over the life span of his claim-a 
practice known as "staged rating."

In this appeal, the RO has issued Statements of the Case 
(SOCs) that do not explicitly reflect consideration of the 
propriety of the initial ratings, or include a discussion of 
whether a "staged rating" would be appropriate in this 
instance.  However, the Board does not consider it necessary 
to remand this case to the RO for issuance of a Supplemental 
Statement of the Case (SSOC) addressing these concerns.  This 
is because the claims file reflects consideration of 
additional evidence in light of the applicable rating 
criteria at various times during the course of the appeal.  
Thus, the RO effectively has considered the appropriateness 
of the initial ratings that it assigned under the applicable 
rating criteria in conjunction with the submission of the 
additional evidence at the various times during the pendency 
of the appeal.  The Board considers that to have been 
tantamount to a determination of whether a "staged rating" 
for the disabilities (either/both) was appropriate; 
consequently, the Board finds that a remand of this appeal 
for that purpose would not be productive, as it would not 
produce a markedly different analysis on the RO's part, or 
give rise to markedly different arguments on the veteran's 
part.  Therefore, the Board will proceed with the 
adjudication of his claims on the merits.

A.  Low Back Disorder

In this case, the veteran has a 40 percent rating for his low 
back disorder under Diagnostic Code 5293, which pertains to 
intervertebral disc syndrome.  Under this code, a 40 percent 
rating is warranted for severe symptoms characterized by 
recurring attacks with intermittent relief.  A 60 percent 
rating, which is the highest rating under this code, requires 
evidence of a pronounced condition, with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, an absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  Id.

A 40 percent rating is the maximum rating assignable under 
Code 5295, for lumbosacral strain, and it contemplates severe 
symptoms such as listing of the whole spine to the opposite 
side; a positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, a loss of lateral 
motion with osteoarthritic changes, a narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Id.  A 40 percent rating 
also is the maximum rating assignable under Diagnostic 
Code 5292, for severe limitation of motion of the lumbar 
spine in the absence of ankylosis.  Id.  Ankylosis of the 
lumbar spine has not been shown, since the veteran 
demonstrates range of motion of the lumbar spine, although 
limited.  Thus, an evaluation in excess of the presently 
assigned 40 percent for his service-connected low back 
disability cannot be granted under Codes 5292 and/or 5295.  
It is only possible under Diagnostic Code 5293 if symptoms 
approximating pronounced intervertebral disc syndrome are 
shown.

Here, the evidence shows that the veteran has low back pain 
radiating down towards his lower extremities which causes 
severe limitation of motion in the forward and backward 
planes of the lumbar spine, especially in a standing 
position.  Nevertheless, he has not demonstrated muscle 
spasms on his most recent VA examination.  Additionally, an 
absent ankle jerk and/or other neurological findings 
appropriate to the site of a diseased disc (L4-L5 and L5-S1) 
are not present.  During his VA examination in February 1998, 
a straight leg raising test for determining nerve root 
irritation was negative, and there was no finding of any 
specific sensory deficit or muscle atrophy.

Furthermore, pain demonstrated by the clinical findings is 
not so disabling that it is consistent with pronounced 
intervertebral disc syndrome.  In this regard, the veteran, 
as noted above, is currently in receipt of the maximum 
evaluation under Diagnostic Codes 5292 and 5295.  It has been 
held that consideration of functional loss due to pain is not 
required when the current rating is the maximum disability 
rating available for limitation of motion.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  However, that 
notwithstanding, the VA General Counsel has issued a 
precedent opinion that appears to mandate such consideration 
in connection with evaluation of intervertebral disc syndrome 
under Diagnostic Code 5293 even where the veteran is in 
receipt of the maximum percentage under the diagnostic codes 
pertaining to limitation of motion.  See VAOPGCPREC 36-97 
(Dec. 12, 1997).  But in this particular instance, the 
veteran has not demonstrated any additional significant 
functional loss to warrant an increased rating based on 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  The 40 percent evaluation 
currently assigned specifically contemplates limitation of 
motion, degenerative changes and pain as set out in the 
diagnostic codes considered above.  The veteran has evidenced 
no additional manifestations not contemplated by the above 
such as atrophy, weakness, incoordination, swelling or 
deformity.  In fact, as set out in the factual background, 
recent examinations have specifically been negative for 
notation of spasm, atrophy or any irregularity of disc 
alignment or height.

Thus, the criteria for an initial evaluation higher than 
40 percent have not been met. In reaching this conclusion, 
the Board has considered the policy of granting the benefit 
of doubt to the veteran, but does not find that the evidence 
is approximately balanced as to warrant its application.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  The Board also has considered whether he is 
entitled to a "staged rating" for his low back disorder, as 
prescribed in Fenderson.  However, at no time since service 
has his low back disability been more severely disabling than 
40 percent, so a "staged rating" is not warranted.


B.  Migraine Headaches

The veteran's migraine headaches are rated under Diagnostic 
Code 8100.  Under this code, a 10 percent rating requires 
evidence of prostrating attacks averaging one in 2 months 
over the last several months.  A 30 percent rating also 
requires evidence of prostrating attacks, but occurring on an 
average of once a month over the last several months.  A 
50 percent rating, the highest possible, requires evidence of 
"very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability."  38 C.F.R. 
§ 4.124a, Code 8100.  In sum, the applicable rating criteria 
link the rating for migraine headaches to two elements-
severity and frequency.  It is not sufficient to demonstrate 
the existence of a particular frequency of headaches, but 
rather, the headaches also must be of a specific prostrating 
character.

The RO evaluated the veteran's headaches as 10 percent 
disabling based on his report on VA examination in August 
1996 of experiencing a migraine every two months.  He has, on 
subsequent VA examination, indicated that the frequency of 
his migraine headaches has increased.  He indicated on VA 
examination in February 1998 that he was having headaches 2 
to 3 times a month, accompanied by nausea, vomiting and 
photophobia.  His diary, received in August 1998, records 
frequent attacks of migraine headaches, between March 1998 
and July 1998, consistent with that reported on VA 
examination in February 1998.  He has indicated that the 
severity of his headaches has caused him to miss some of his 
classes, leave work, and occasionally interfere with social 
appointments.  His diary also reflects that often his attacks 
will subside with sleep but do not, for the most part, render 
him completely prostrate or disabled.

The Board does not doubt that the veteran has a significant 
headache disorder productive of disability classified as 
migraine headaches; nor does the Board doubt the good faith 
of the veteran's belief that his service-connected disability 
warrants a higher rating under the controlling criteria.  
After a review of the complete record, however, the Board 
must conclude that the facts of this case simply do not 
support a higher rating.  In essence, the clinical evidence 
and the veteran's own description of his symptoms do not 
demonstrate the presence of migraine headaches productive 
of prostrating attacks of the frequency required to support a 
rating higher than 10 percent.  He has recorded his migraine 
headaches in his diary as lasting from several hours to 
approximately 10 hours with the average migraine being 2 to 3 
hours in duration.  These episodes, while disruptive of his 
activities and/or plans, have not required hospitalization or 
unusually extended absences from either work or school.  His 
symptoms, according to his own report, result in blurred 
vision, nausea and head pain.  They nevertheless subside and 
allow him to resume his normal function within a reasonable 
time without extended rest or inactivity.  Given this 
evidence, it is clear that he does not have characteristic 
prostrating attacks occurring on an average of one a month 
over the last several months.  As such, the evidence 
presented does not warrant a rating higher than the currently 
assigned 10 percent.

Since the preponderance of the evidence is against a rating 
higher than 10 percent, the benefit-of-the-doubt rule does 
not apply.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  The Board also has considered whether the veteran 
was entitled to a "staged rating" for his headaches, as 
discussed in Fenderson.  However, at no time since service 
have his headaches been more severely disabling than as 
reflected by the current 10 percent rating, meaning that a 
"staged rating" would not been appropriate.


C.  Conclusion

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  Additionally, however, the Board notes 
that there is no indication that the schedular criteria are 
inadequate to evaluate the veteran's service-connected 
conditions.  In this regard, the Board notes that there has 
been no showing that his disabilities have caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations), necessitated frequent periods 
of hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand these claims to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

The claim for a higher initial evaluation for the low back 
disability is denied.

The claim for a higher initial evaluation for the migraine 
headaches is denied.



		
	KEITH W. ALLEN
	Acting Member, Board of Veterans' Appeals


 

